 


113 HR 5673 IH: Accountability in Foreign Aid Act of 2014
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5673 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2014 
Mrs. Ellmers introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of the Treasury to establish a program to reimburse States and political subdivisions of States for expenses related to the presence of aliens having no lawful immigration status, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Accountability in Foreign Aid Act of 2014. 
2.Reimbursement for States and political subdivisions 
(a)In generalThe Secretary of the Treasury shall establish a program for the purpose of reimbursing States, and political subdivisions of States, for expenses required to be incurred and related to the presence within the geographical area of the State or political subdivision of aliens having no lawful immigration status in the United States. 
(b)Expenses describedThe expenses described in subsection (a) shall include expenses such as the following: 
(1)Public elementary and secondary education. 
(2)Incarceration and detention. 
(3)Public benefits described in section 411(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1621(b)). 
(c)ExceptionsExpenses are not reimbursable under this section if the Secretary of the Treasury determines that— 
(1)the State or political subdivision has failed to submit sufficient documents, statements, or records necessary to support the request for reimbursement; 
(2)the State or political subdivision otherwise has been substantially compensated for the expenses; or 
(3)such compensation will be forthcoming in a reasonable period of time. 
(d)Public elementary and secondary education 
(1)In generalCompensation for a local educational agency under subsection (b)(1) shall be based on— 
(A)the number of children having no lawful immigration status in the United States who were in average daily attendance during the preceding school year at the schools of such agency and for whom such agency provided a free public education; multiplied by 
(B)the average per-pupil expenditure of the State in which the local educational agency is located. 
(2)DefinitionsFor purposes of this subsection, the terms average daily attendance, average per-pupil expenditure, free public education, and local educational agency have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(e)Incarceration and detentionCompensation under subsection (b)(2) shall be the average cost of incarceration of a prisoner in the relevant State, as determined by the Attorney General. 
(f)Applications 
(1)State applicationsA State desiring to receive reimbursement for expenses required to be incurred by the State and related to the presence within the geographical area of the State of aliens having no lawful immigration status in the United States shall submit an application for such payment to the Secretary of the Treasury. Such application shall be submitted not later than September 30 of each year. 
(2)Local applicationsA political subdivision of a State desiring to receive reimbursement for expenses required to be incurred by the political subdivision and related to the presence within the geographical area of the political subdivision of aliens having no lawful immigration status in the United States shall submit an application for such payment to the State. Subject to verification (as determined necessary by the State), the State shall include such local expenses in the State application submitted under paragraph (1). The Governor of the State shall establish deadlines for the submission of local applications under this paragraph, and shall distribute all funds received from the Secretary of the Treasury on behalf of a political subdivision of a State to the political subdivision.  
(g)Insufficient appropriations 
(1)In generalIf the amount made available to carry out this section for a fiscal year is insufficient to pay the full amount determined by the Secretary of the Treasury to be due to all States for the year, the Secretary shall ratably reduce the payment to each State. 
(2)ResubmissionIf a State or political subdivision of a State does not receive reimbursement for any expense due to a reduction made under paragraph (1), the State or political subdivision may resubmit documentation for the succeeding fiscal year demonstrating the validity of the claimed amount and that the amount has not yet been reimbursed from any other source. 
 (h) Confidentiality of information 
 (1)In general In carrying out this section, the Secretary of the Treasury shall not— 
(A)make any publication whereby the information furnished by any particular alien can be identified; or  
 (B) permit anyone other than the sworn officers and employees of the Department of the Treasury to examine individually identifiable information.  
 (2) Immigration officials Except as provided in this subsection, the Secretary of Homeland Security, the Attorney General, the Secretary of State, any other official or employee of the Department of Homeland Security, the Department of Justice, or the Department of State, or any bureau or agency thereof, shall not use information collected or furnished in support of requests for reimbursement under this section for any purpose.  
 (3) Required disclosures The Secretary of the Treasury shall provide the information furnished under this section, and any other information derived from such furnished information, to a duly recognized law enforcement entity in connection with a criminal investigation or prosecution of fraud or other malfeasance under this section, when such information is requested in writing by such entity.   
(i)Verification of immigration status of aliensNotwithstanding any other provision of law, when used for purposes of establishing or demonstrating eligibility for reimbursement under this section, the head of each State or local public agency that incurs costs in connection with a benefit or service provided to an alien may use the immigration status verification system of such agency or the Systematic Alien Verification For Entitlements Program (SAVE) of the Department of Homeland Security to determine the immigration status of such alien. 
3.Transfer of funds15 percent of any discretionary amounts made available for each of fiscal years 2016 through 2021 for the Department of State, Foreign Operations, and Related Programs (other than amounts made available for Bilateral Economic Assistance—Funds Appropriated to the President—Global Health Programs and Department of State—Nonproliferation, Anti-Terrorism, Demining and Related Programs) for foreign assistance shall be made available to the Secretary of the Treasury to carry out section 2 of this Act for a 90-day period beginning on the date of the enactment of each Act appropriating such amounts. 
 
